EXHIBIT THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED. Dated: May 6, 2008 Void after the date specified below in Section 1 TELKONET, INC. WARRANT TO PURCHASE COMMON STOCK THIS CERTIFIES THAT, for value received, RALPH W. HOOPER and its permitted assigns (hereinafter called the “Holder”) is entitled to purchase from Telkonet, Inc., a Utah corporation (the “Company”), in whole or in part and at the times set forth below in Section 1, up to 800,000 shares of common stock, par value $.001 per share, of the Company (the “Warrant Shares”) at an exercise price per share of $0.60 per share (the “Exercise Price”), as may be adjusted in accordance with this Warrant. 1.Term.This Warrant shall be exercisable on and after the date hereof until 5:00 pm, New York City time, on May 6, 2013; and 2.Method of Exercise; Payment; Issuance Of New Warrant. 2.1Deliverables.Subject to the provisions herein, the purchase right represented by this Warrant may be exercised by the Holder, in whole or in part, by the surrender of this Warrant, together with a completed notice of exercise in the form attached hereto as
